Case 17-14457-elf      Doc 163    Filed 03/07/19 Entered 03/07/19 15:13:56           Desc Main
                                  Document     Page 1 of 1



                       UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF PENNSYLVANIA

                                                   :
 In re:                                            :
                                                   :   Chapter 7
 CALNSHIRE ESTATES, LLC                            :
               Debtor.                             :   Case No. 17-14457-ELF
                                                   :
                                                   :
                                                   :

                   NOTICE OF SERVICE OF SUBPOENA TO TESTIFY AT
                       A DEPOSITION IN A BANKRUPTCY CASE

          PLEASE TAKE NOTICE that pursuant Federal Rule of Bankruptcy Procedure 9016 and

Federal Rule of Civil Procedure 45, Renato J. Gualtieri, will be served with the attached Subpoena to

Testify at a Deposition in a Bankruptcy Case and is commanded to produce documents on March 15,

2019 at the law offices of Obermayer Rebmann Maxwell & Hippel, LLP, Centre Square West, 1500

Market Street, Suite 3400, Philadelphia, PA 19102.



Date:      March 7, 2019                By: /s/ Edmond M. George
                                            Edmond M. George, Esquire
                                            OBERMAYER REBMANN MAXWELL & HIPPEL LLP
                                            Centre Square West
                                            1500 Market Street, Suite 3400
                                            Philadelphia, PA 19102
                                            Telephone - (215) 665-3140
                                            Counsel to the Prudential Savings Bank




4836-6543-2457
